Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A Amendment No. 2 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 1, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51928 CPI International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 75-3142681 (I.R.S. Employer Identification No.) 811 Hansen Way, Palo Alto, California 94303 (Address of Principal Executive Offices and Zip Code) (650) 846-2900 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The aggregate market value of common stock held by non-affiliates of the registrant as of April 1, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $96 million, based on the closing sale price of $13.09 per share of common stock as reported on the Nasdaq Stock Market. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 16,820,741 shares of the registrant’s common stock, par value $0.01 per share, were outstanding at December 1, 2010. CPI INTERNATIONAL, INC. TABLE OF CONTENTS Page PART III 1 Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 51 Item 14. Principal Accounting Fees and Services 53 PART IV 55 Item 15. Exhibits, Financial Statement Schedules 55 i Table of Contents EXPLANATORY NOTE This Amendment No. 2 on Form 10−K/A (this “Second Amendment”) amends our Annual Report on Form 10−K for the fiscal year ended October 1, 2010, originally filed with the Securities and Exchange Commission (the “SEC”) on December 10, 2010, as amended by Amendment No. 1 on Form 10-K/A filed with the SEC on December 16, 2010 (as amended, the “Original Filing”). We are filing this Amendment to include the information required by Part III and not included in the Original Filing as we will not file our definitive proxy statement within 120 days of the end of our fiscal year ended October 1, 2010. The references in the Original Filing to the incorporation by reference of our definitive proxy statement into Part III of the Original Filing is hereby deleted. In addition, as required by Rule 12b−15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment under Item 15 of Part IV hereof. Except as described above, no other changes have been made to the Original Filing. The Original Filing continues to speak as of the date of the Original Filing, and we have not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the date of the Original Filing, including the First Amendment. ii Table of Contents PART III Item 10. Directors, Executive Officers and Corporate Governance DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information about the Company’s directors and executive officers as of January 20, 2011. All directors hold their positions until their terms expire and until their respective successors are elected and qualified. Executive officers are appointed by the Board of Directors and serve at the discretion of the Board of Directors, subject to applicable employment agreements. Name Age Position(s) Michael Targoff(1)(4) 66 Director and Chairman of the Board of Directors O. Joe Caldarelli(4) 60 Chief Executive Officer and Director Michael F. Finley(2)(3) 48 Director Jeffrey P. Hughes(3)(4) 70 Director Stephen R. Larson(1) 66 Director William P. Rutledge(1)(2) 68 Director Robert A. Fickett 50 President and Chief Operating Officer Joel A. Littman 58 Chief Financial Officer, Treasurer and Secretary John R. Beighley 58 Vice President and Assistant Secretary Don C. Coleman 56 Vice President Andrew E. Tafler 55 Vice President Member of the Audit Committee; Mr.Rutledge is the chairperson. Member of the Nominating and Governance Committee; Mr.Finley is the chairperson. Member of the Compensation Committee; Mr.Finley is the chairperson. Member of the Executive Committee; Mr.Caldarelli is the chairperson. Set forth below is certain information regarding current directors (other than current directors who are nominees) and executive officers. Unless the context requires otherwise, references in this 10-K/A to the “Company,” “we,” “us,” or “our” are references to CPI International,Inc. and its subsidiaries and their predecessor corporations. MichaelTargoff became a director of the Company in January 2004 and chairman of the Board of Directors of the Company in March 2004. Mr. Targoff currently serves as chief executive officer, vice chairman and director of Loral Space & Communications Inc. Mr. Targoff is the founder and chief executive officer of Michael B. Targoff & Co., a company that sought active or controlling investments in telecommunications and related industry early stage companies. From 1996 to 1998, Mr. Targoff was the president and chief operating officer of Loral Space & Communications Ltd. (now known as Loral Space & Communications Inc.). Prior to that, Mr. Targoff served as senior vice president and secretary of Loral Corporation. Mr. Targoff received a B.A. degree from Brown University and a J.D. degree from Columbia University School of Law. Mr. Targoff also serves on the Board of Directors of ViaSat, Inc., Leap Wireless International, Inc., and Telesat Holdings, Inc. Mr. Targoff was chosen to serve on CPI’s Board of Directors because of his legal training, his broad business experience, including specifically in related businesses, his experience serving on several other boards, his financial expertise, and his extensive experience in structuring transactions. - 1 - Table of Contents O. Joe Caldarellibecame chief executive officer and a director of the Company in March 2002. Prior to this, Mr. Caldarelli was a co-chief operating officer of the Company since October 2000 and vice president of the Company since August 1995. Mr. Caldarelli is also the division president of the Company’s Communications & Medical Products Division. Mr. Caldarelli was vice president and general manager for the Communications & Medical Products Division under the Electron Device Business of Varian Associates, Inc. from 1985 until August 1995 and was president and a director of Varian Canada, Inc. from 1992 until August 1995. From 1982 until 1985, Mr. Caldarelli was marketing manager of the Communications & Medical Products Division of Varian Associates, Inc. and served as its equipment operations manager from 1979 until 1982. Prior to joining Varian Associates, Mr. Caldarelli served as manufacturing engineering manager for Medtronic Canada, Inc. Mr. Caldarelli holds a B.S. degree in mechanical engineering from the University of Toronto. Mr Caldarelli was chosen to serve on CPI’s Board of Directors because of his extensive industry and CPI experience, his experience in multiple senior management roles, and his prior exposure to M&A and refinancing transactions. Michael F. Finleybecame a director of the Company in January 2004. Mr. Finley has been a partner with Court Square Capital since 2008. Previously, he was a managing director of The Cypress Group since 1998 and had been a member of The Cypress Group since its formation in April 1994. Prior to joining The Cypress Group, he was a vice president in the Merchant Banking Group at Lehman Brothers Inc. Mr. Finley received a B.A. degree from St. Thomas University and an M.B.A. degree from the University of Chicago’s Graduate School of Business. Mr. Finley also serves on the Board of Directors of Affinia Group Inc. and Wyle, Inc. Mr. Finley was chosen to serve on CPI’s Board of Directors because of his business and financial training, his extensive experience in M&A as a partner in private equity firms, his broad experience serving as a board member on several other boards, and his familiarity with aerospaceand defense and technology businesses. WilliamP. Rutledge became a director of the Company on April 27, 2006. Mr. Rutledge was chairman of the Board of Directors of the Company from 1999 to 2004. From June 1999 to November 1999 he served as president and chief executive officer of the Company. Prior to 1998, he was president and chief executive officer of Allegheny Teledyne. Mr. Rutledge received a B.S. degree in metallurgical engineering from Lafayette College and an M.S. degree in financial management from George Washington University. Mr. Rutledge also serves on the Board of Directors of AECOM, Inc., FirstFed Financial Corp., which is the holding company for First Federal Bank of California, FSB (“First Federal Bank”), and Sempra Energy, Inc. and is a trustee of the John Wayne Cancer Institute. On January 26, 2009, the board of directors of First Federal Bank consented to an Office of Thrift Supervision (“OTS”) Order to Cease and Desist in connection with the closing of First Federal Bank by the OTS. In particular, the board of directors of First Federal Bank consented to a cease and desist order against any unsafe and unsound practices resulting in inadequate asset quality, capital levels, earnings and liquidity planning.The Company believes that the order does not impact the ability or integrity of Mr. Rutledge to serve as director of the Company.Mr. Rutledge was chosen to serve on CPI’s Board of Directors for his extensive business experience, much of it in related markets and technologies, his extensive financial experience having been a senior executive in a variety of capacities, and his broad experience serving on many boards, including as a audit committee chairman of other boards. Jeffrey P. Hughes became a director of the Company in April 2005. Mr. Hughes is currently a vice chairman of The Cypress Group. Mr. Hughes helped found The Cypress Group in 1994, after 26 years at Lehman Brothers Inc. as a senior investment banker and merchant banker. Mr. Hughes started Lehman Brothers’ private financing department and led early leveraged buyout financings; had senior investment banking coverage responsibilities for industrial, energy and consumer product companies; was co-head of the financial institutions group; and was a member of Lehman Brothers’ investment committee. Mr. Hughes joined Lehman Brothers in 1968 and became a partner in 1976. Mr. Hughes received a B.A. degree from Wesleyan University and an L.L.B. degree from Duke University Law - 2 - Table of Contents School. Mr. Hughes also serves on the Board of Directors of Financial Guaranty Insurance Company, Scottish Re Group Ltd., Cypress Sharpridge Investments, Inc. and Medicus Insurance Holdings, Inc. Mr. Hughes was chosen to serve on CPI’s Board of Directors because of his legal and financial training, his extensive experience in investment banking and M&A, and his broad experience serving on several other boards Stephen R. Larson became a director of the Company in February 2007.Mr. Larson currently is, and has been since January 2000, the corporate vice president of strategy and technology of Esterline Technologies Corporation. From April 1992 to January 2000, Mr. Larson served as the corporate group vice president of Esterline Technologies Corporation. Mr. Larson served as president of Korry Electronics Corporation, a subsidiary of Esterline Technologies Corporation, from 1987 to 1992. From 1985 to 1987, he was executive vice president of marketing and sales, and from 1981 to 1985 served as executive vice president of operations, of Korry Electronics Corporation. Mr. Larson served as director of operations analysis of Criton Corporation (formerly known as Heath Tecna Corp.) from 1978 to 1981. Mr. Larson held various positions at Zenith Electronics Corporation from 1964 to 1978, including research and development group leader and marketing manager. Mr. Larson holds a B.S. degree in electrical engineering from Northwestern University and an M.B.A. degree from the University of Chicago. Mr. Larson was chosen to serve on CPI’s Board of Directors because of his extensive financial and business experience, his deep familiarity withthe Company'smarkets and technology and his broad experience in M&A transactions. Robert A. Fickett became president and chief operating officer of the Company in March 2002. Prior to this, Mr.Fickett was a co-chief operating officer of the Company since October 2000 and vice president of the Company since April 1998. Mr.Fickett has also been the division president of the Company’s Microwave Power Products Division since April 1998. From January 1996 to April 1998, Mr.Fickett was vice president of operations for the Company’s Microwave Power Products Division. From 1993 until January 1996, he was president and chief executive officer of Altair Technologies,Inc., a contract manufacturer. From 1982 until 1993, Mr.Fickett held a number of positions with Varian Associates,Inc., including engineering manager of the Microwave Power Products Division’s Klystron Engineering Group, to which he was promoted in 1989. Mr.Fickett received a B.S. degree in mechanical engineering from the University of California, Berkeley. Joel A. Littman became chief financial officer of the Company in September 2001. Mr.Littman was corporate controller for the Company from November 1996 to September 2001. From September 1989 to November 1996, Mr.Littman served as controller of the Microwave Power Products Division of Varian Associates,Inc., through 1995, and of the Company, after 1995. Prior to that, Mr.Littman held various finance positions with Varian Associates,Inc. and TRWInc. Mr.Littman received a B.A. degree in economics and an M.B.A. degree, both from the University of California at Los Angeles. John R. Beighley became a vice president of the Company in March 1997.Mr. Beighley currently heads the Company’s worldwide field sales organization. From May 1992 to March 1997, Mr. Beighley was the western hemisphere sales manager responsible for sales in the Americas, the Far East and Australia for Varian Associates, Inc., through 1995, and for the Company after 1995. From June 1989 to May 1992, Mr.Beighley was the Company’s North American sales manager. From March 1981 to June 1989, Mr.Beighley held a number of product marketing and field sales positions with Varian Associates,Inc. Mr.Beighley received a B.S. degree in marketing from San Francisco State University and an M.B.A. degree from Santa Clara University. Don C. Coleman became a vice president and division president of the Company’s Beverly Microwave Division in February 1999. Mr.Coleman was vice president of manufacturing for the Company’s Beverly Microwave Division from February 1996 until accepting his current position. From 1990 until 1996, - 3 - Table of Contents Mr.Coleman held the position of engineering manager for receiver protector products at the Beverly Microwave Division of Varian Associates, Inc., through 1995, and thereafter, at the Company. Prior to 1990, Mr.Coleman held a variety of manufacturing and development engineering positions at Varian Associates,Inc. Mr.Coleman received a B.S. degree in engineering from the University of Massachusetts. Andrew E. Tafler became a vice president of the Company in December 2005. Mr. Tafler became division president of the Company’s Satcom Division in May 2004. Mr. Tafler was previously vice president of operations for the Satcom Division from 2000 to 2004. From 1989 to 2000, Mr. Tafler held the business development manager and then the operations manager positions at the Communications & Medical Products Division of the Electron Device Group of Varian Associates, Inc. and after 1995, the Company's Communications & Medical Products Division.Mr. Tafler held a number of manufacturing and marketing positions at Varian Associates from 1984 to 1989. Prior to joining Varian Associates, Mr. Tafler served in engineering and management positions with Bell Canada Inc. Mr. Tafler holds a B.A.Sc. degree in electrical engineering from the University of Toronto. COMMITTEES OF THE BOARD OF DIRECTORS The Board of Directors currently has a standing Audit Committee, Compensation Committee, Nominating and Governance Committee and Executive Committee. The following is a brief description of the Company’s committees. Audit Committee The functions of the Audit Committee include: • responsibility for the appointment, compensation, retention and oversight of the Company’s independent auditors; • pre-approving audit and non-audit services to be rendered by the Company’s independent auditors; • reviewing and discussing with management and the independent auditors the adequacy of the Company’s internal controls; • reviewing the Company’s financial statements and periodic reports and discussing with the Company’s independent auditors and management significant financial reporting issues and judgments made in connection with the preparation of the financial statements; • establishing procedures for the receipt, retention and treatment of complaints received by the Company regarding accounting, internal accounting controls and auditing matters; • advising the Board of Directors regarding compliance with laws and regulations and the Company’s Code of Legal and Ethical Conduct; and • reviewing and approving all related-party transactions required to be disclosed pursuant to Item404 of RegulationS-K. The Audit Committee is governed by a charter, a copy of which is available for review on the Company’s website atwww.cpii.com, under the heading “Investors,” and the subheading “Corporate Governance.” The Audit Committee held five meetings during fiscal year 2010. - 4 - Table of Contents Messrs.Larson, Rutledge and Targoff are the members, and Mr.Rutledge is the chairperson, of the Audit Committee. Each member of the Audit Committee meets The Nasdaq Stock Market requirements as to independence and financial knowledge and is independent as defined in applicable Securities and Exchange Commission rules and regulations. In addition, the Board of Directors has determined that Messrs.Rutledge and Targoff each qualify as an “audit committee financial expert” under Securities and Exchange Commission rules and regulations. Compensation Committee The functions of the Compensation Committee include: • reviewing and determining, or recommending to the Board of Directors for determination, the compensation structure for the chief executive officer and all other executive officers; • establishing, administering and exercising authority under certain of the Company’s employee benefit plans; and • reviewing and making recommendations to the Board of Directors with respect to the compensation of non-management directors and directors’ and officers’ indemnity and insurance matters. The Compensation Committee is governed by a charter, a copy of which is available for review on the Company’s website atwww.cpii.com, under the heading “Investors,” and the subheading “Corporate Governance.” The Compensation Committee held two meetings during fiscal year 2010. Messrs.Finley and Hughes are the members, and Mr.Finley is the chairperson, of the Compensation Committee. Each of Messrs. Finley and Hughes is independent under the rules of The Nasdaq Stock Market. Nominating and Governance Committee The functions of the Nominating and Governance Committee include: • identifying qualified candidates to become members of the Board of Directors; • recommending for selection by the Board of Directors candidates for election or reelection to the Board of Directors at any meeting of stockholders at which directors are to be elected and to fill vacancies that may occur at other times; • developing and recommending to the Board of Directors the corporate governance guidelines; and • overseeing the evaluation of the Board of Directors. The Nominating and Governance Committee is governed by a charter, a copy of which is available for review on the Company’s website atwww.cpii.com, under the heading “Investors,” and the subheading “Corporate Governance.” The Nominating and Governance Committee held two meetings during fiscal year 2010. - 5 - Table of Contents Messrs.Finley and Rutledge are the members, and Mr.Finley is the chairperson, of the Nominating and Governance Committee. Both Messrs. Finley and Rutledge are independent under The Nasdaq Stock Market rules. Executive Committee The Executive Committee, on behalf of the Board of Directors, exercises the full powers and prerogatives of the Board of Directors to the extent permitted by applicable law and the Company’s amended and restated certificate of incorporation and the Company’s amended and restated bylaws, between Board of Directors meetings. Messrs.Caldarelli, Hughes and Targoff are the members, and Mr.Caldarelli is the chairperson, of the Executive Committee. CODE OF LEGAL AND ETHICAL CONDUCT The Company has adopted a code of legal and ethical conduct that applies to all employees, directors, consultants and agents of the Company and its subsidiaries, including the principal executive officer, principal financial officer, the controller and persons performing similar functions. This code is available on the Company’s website atwww.cpii.com under the heading “Investors,” and the subheading “Corporate Governance.” The Company will promptly disclose on the Company’s website any amendments to, and waivers from, the Company’s code of legal and ethical conduct, if and when required. SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Exchange Act requires executive officers and directors of the Company, and persons who own more than 10% of a registered class of the Company’s equity securities (“Insiders”), to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of the Company’s common stock. Insiders are required by regulations of the Securities and Exchange Commission to furnish the Company with copies of all Section16(a) forms they file. To the Company’s knowledge, based solely upon the review of the copies of Forms3 and 4 furnished to the Company with respect to its most recent fiscal year and written representations that no other reports were required during the fiscal year ended October 1, 2010, all of these executive officers and directors complied with all Section16(a) filing requirements applicable to them. STOCKHOLDER NOMINATION PROCESS There have been no material changes to the procedures by which stockholders may recommend nominees to the board of directors since the Company’s last proxy statement. - 6 - Table of Contents Item 11. Executive Compensation DIRECTOR COMPENSATION Director Compensation Table The table below summarizes the compensation paid to or earned by each person who was a director of the Company during the fiscal year ended October 1, 2010, other than any director who is an executive officer. Mr.Caldarelli is also a named executive officer, and information regarding compensation paid to or earned by him is presented below under “Executive Compensation—Summary Compensation Table” and the related explanatory tables and narrative disclosures. Mr.Caldarelli did not receive any additional compensation for his service as a director. Fees Earned or PaidinCash(1) Stock Awards(2)(3) Option Awards(4) All Other Compensation Total Compensation Michael Targoff $ $
